He has forfeited his recurrence to the assignor by so long delay. Certainly a year ought to be considered the longest time to be allowed. Credit in this country is never given for a longer time, and indeed it is much to be doubted if that is not too long. Secondly, he has taken the drawer in execution by ca. sa., who hath discharged himself of the debt by the insolvent act. Now, suppose the present plaintiff should recover against the assignor, and he should sue the drawer, the drawer will plead his former discharge, and it will be good. So by this means you will subject the assignor, and yet leave him without remedy, which is not law. Thirdly, a witness might be introduced to explain the condition of the assignment.
See Brown v. Craig, post, 378, and Alston v. Taylor, post, 381.